UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 JAZZ TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 20-3320580 (I.R.S. Employer Identification No.) 4321 Jamboree Road Newport Beach, California 92660 (949) 435-8000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Ronit Vardi Chief Financial Officer Jazz Technologies, Inc. 4321 Jamboree Road Newport Beach, California 92660 (949) 435-8000 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Copies to: Sheldon Krause, Esq. Eilenberg & Krause LLP 11 East 44th Street, 19th Floor New York, New York 10017 (212)986-9700 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box. þ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Proposed Maximum Proposed Maximum Amount of Title of Each Class of Amount to be Offering Aggregate Registration Securities to be Registered Registered Price per Unit (1) Offering Price (1) Fee 8% Convertible Senior Notes due2018 $ % $ $ Guarantees of 8% Convertible Senior Notes due2018 (2) — — — —(3 ) Total $ $ $ Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act of 1933, as amended. See the following page for a table of guarantor registrants. Pursuant to Rule457(n), no additional registration fee is payable with respect to the guarantees. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the SEC acting pursuant to said Section8(a), may determine. Table of Guarantor Registrants State or Other Primary Standard Jurisdiction of Industrial I.R.S. Employer Incorporation or Classification Identification Exact Name of Additional Registrant as Specified in the Charter Organization Code Number Jazz Semiconductor, Inc. Delaware 75-3005127 Newport Fab, LLC Delaware 02-0541231 The address for each of the additional registrants is c/oJazz Technologies, Inc., 4321 Jamboree Road, Newport Beach, California92660, telephone: (949)435-8000.The name and address, including zip code, of the agent for service of process for each additional registrant is Ronit Vardi, Chief Financial Officer, Jazz Technologies, Inc., 4321 Jamboree Road, Newport Beach, California92660. The information in this prospectus is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted until the registration statement is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED MAY 22, 2014 PROSPECTUS JAZZ TECHNOLOGIES, INC. $58,307,000 Aggregate Principal Amount of 8% Convertible Senior Notes due 2018 Our company, Jazz Technologies, Inc., previously issued $58,307,000 aggregate principal amount of 8% convertible senior notes due December 2018.Our subsidiaries, Jazz Semiconductor, Inc., and Newport Fab, LLC, have guaranteed the notes on a senior unsecured basis.The notes are convertible, under specified circumstances, into ordinary shares of Tower Semiconductor, Ltd., our parent company.The notes are not listed for trading on any national securities exchange or other trading market. The selling security holders identified herein may, from time to time, use this prospectus to resell the notes.Neither our company nor any of our subsidiaries or parent company will sell any securities under this prospectus or receive any of the proceeds from any securities sold under this prospectus. Interest is payable on the notes at a rate of 8% per annum, in cash, semiannually in arrears on July 15 and January 15 of each year commencing on July 15, 2014.The notes will mature on December 31, 2018, at which time principal and any accrued and unpaid interest will become due and payable.The notes may be converted into ordinary shares of Tower at a conversion price of $10.07per share. The notes are senior unsecured obligations of our company, rank pari passu in right of payment with allof our other senior unsecured indebtedness, and are effectively subordinated to our up to $70 million credit line from Wells Fargo Bank andall of our other secured indebtedness to the extent of the value of the collateral securing such indebtedness.The notes rank senior to all of our future indebtedness to the extent the future indebtedness is expressly subordinated to the notes. Investing in our securities involves certain risks. See “Risk Factors” beginning on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2014 TABLE OF CONTENTS PROSPECTUS SUMMARY 3 RISK FACTORS 5 RATIO OF EARNINGS TO FIXED CHARGES 21 USE OF PROCEEDS 22 SELLING SECURITYHOLDERS 22 PLAN OF DISTRIBUTION 24 DESCRIPTION OF THE NOTES 25 OUR BUSINESS 67 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 75 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 79 LEGAL MATTERS 80 EXPERTS 80 FINANCIAL STATEMENTS INDEX F-1 2 PROSPECTUS SUMMARY This summary may not contain all the information that may be important to you. You should read this entire prospectus, including the financial data and related notes, before making an investment decision. See the section entitled “Risk Factors” on page 5 for a discussion of certain factors to be considered in connection with making an investment in the notes being offered under this prospectus. The Company Jazz Technologies, Inc., through its wholly owned subsidiaries, is an independent pure-play semiconductor foundry focused on specialty process technologies for the manufacture of analog and mixed-signal semiconductor devices.Typically, pure-play foundries do not offer products of their own, but focus on producing integrated circuits, or ICs, based on the design specifications of their customers. We manufacture semiconductors for our customers primarily based on third party designs and our own process technology and engineering support. We also provide design support and complementary technical services. ICs manufactured by us are incorporated into a wide range of products in diverse markets, including cellular phones, wireless local area networking devices, digital TVs, set-top boxes, gaming devices, switches, routers and broadband modems. Our principal executive offices are located at 4321 Jamboree Road, Newport Beach, California 92660, and our telephone number is (949) 435-8000. The Offering Securities Offered Under This Prospectus We previously issued $58,307,000 aggregate principal amount of 8% Convertible Senior Notes due December 2018.The notes are convertible, under specified circumstances, into ordinary shares of our parent company, Tower Semiconductor, Ltd.The selling security holders identified herein may, from time to time, use this prospectus to resell the notes. Use of Proceeds The notes covered by this prospectus are being offered by certain selling security holders and not by our company. Consequently, our company will not receive any proceeds from the sale of these notes. Summary of the Terms of the Notes Issuer Jazz Technologies, Inc., a Delaware corporation. Notes Offered $58,307,000 aggregate principal amount of 8% senior convertible notes due December 2018. Maturity Date December 31, 2018. Interest 8% per year, payable semiannually in arrears in cash on July 15 and January 15, commencing on July 15, 2014. Guarantees The notes are fully and unconditionally, and jointly and severally, guaranteed on an unsecured senior basis by our domestic subsidiaries. Ranking The notes are unsecured senior obligations of our company and rank equally with all of our existing and future unsecured senior debt and senior to all of our existing and future subordinated debt.The notes effectively rank junior to any of our existing and future secured debt to the extent of the value of the assets securing such debt.As of March 31, 2014, the notes rank (1) equally with approximately $49 million principal amount of other unsecured senior debt, which constitute of the notes due June 2015 of our company and the guarantors and (2) effectively subordinated to our up to $70 million Wells Fargo credit line, under which our actual borrowings as of March 31, 2014 were $19 million. 3 Conversion Privilege Subject to compliance with the provisions of the indenture governing the notes, the holder of a note is entitled, at its option, at any time prior to the maturity date, to convert the note or any portion of the principal amount thereof that is an integral multiple of U.S. $1,000 into ordinary shares ofourparent company, Tower Semiconductor, Ltd, at the conversion rate and under other conditions as provided in the indenture.See "Description of the Notes—Conversion Privilege." Change of Control If we experience specific kinds of change of control events, we must offer to repurchase the notes at a price of 101% of the principal amount thereof, plus accrued and unpaid interest, if any, to the purchase date.See "Description of the Notes—Change of Control." Certain Covenants The indenture governing the notes contains certain customary covenants including covenants restricting our ability and the ability of our subsidiaries to, among other things,incur additional debt, incur additional liens,make specified payments and make certain asset sales.Each of these covenants is subject to important exceptions and qualifications. See "Description of the Notes—Certain Covenants." Absence of Trading Market for Notes We do not intend to apply for a listing of the notes on any securities exchange, quotation system or on PORTAL.Accordingly, we cannot assure you that a liquid market for the notes will develop or be maintained. Trustee U.S. Bank National Association Risk Factors See "Risk Factors" beginning on page 5 for a discussion of certain factors you should carefully consider in connection with an investment in the notes. Governing Law The indenture, notes and guarantees are governed by the laws of the State of New York. 4 RISK FACTORS In considering whether to invest in our notes, you should carefully consider the following risk factors, in addition to the other information included in this prospectus.The risks described below are not the only risks we face.Any of the following risks could materially and adversely affect our business, financial condition, results of operations and our ability to meet our financial obligations.In such case, you could lose all or part of your investment. Risks Related to the Notes Your ability to transfer the notes may be limited by the absence of an active trading market, and there is no assurance that any active trading market will develop for the notes. There is no established public market for the notes, and we cannot assure you that an active trading market for the notes will develop.If no active trading market develops, you may not be able to resell your notes at their fair market value or at all.We do not intend to apply for listing the notes on any securities exchange.Future trading prices of the notes will depend on many factors, including, among other things, prevailing interest rates, our operating results, our financial condition and the market for similar securities.We cannot assure you as to the development or liquidity of any trading market for the notes.The liquidity of any market for the notes will depend on a number of factors, including: · the number of holders of notes; · our operating performance and financial condition; · the market for similar securities; · the interest of securities dealers in making a market in the notes; and · prevailing interest rates. Historically, the market for non-investment grade debt has been subject to disruptions that have caused substantial volatility in the prices of securities similar to the notes.We cannot assure you that the market, if any, for the notes will be free from similar disruptions or that any such disruptions may not adversely affect the prices at which you may sell your notes.Therefore, we cannot assure you that you will be able to sell your notes at a particular time or the price that you receive when you sell will be favorable. If you hold the notes in book-entry form, you must rely on the procedures of the relevant clearing systems to exercise any rights and remedies. Unless and until definitive notes are issued in exchange for book-entry interests in the notes, owners of the book-entry interests will not be considered owners or holders of notes.Instead, the common depositary, or its nominee, will be the sole holder of the notes.Payments of principal and interest and any other amounts owing on or in respect of the notes in global form will be made to U.S. Bank National Association, as paying agent, which will make payments to DTC.Thereafter, these payments will be credited to DTC participants’ accounts that hold book-entry interests in the notes in global form and credited by such participants to indirect participants.After payment to DTC or the common depository, none of us, any of our affiliates, the trustee or any payment agent will have any responsibility or liability for any aspect of the records relating to or payments of interest, principal or other amounts to DTC or to owners of book-entry interests.Unlike holders of the notes themselves, owners of book-entry interests will not have the direct right to act upon solicitations for consents or requests for waivers or other actions from holders of the notes.Instead, if you own a book-entry interest, you will be permitted to act only to the extent you have received appropriate proxies to do so from DTC or, if applicable, from a participant.We cannot assure you that procedures implemented for the granting of such proxies will be sufficient to enable you to vote on any requested actions on a timely basis. 5 The lack of physical certificates could also: · result in payment delays on your notes because the trustee will be sending distributions on the notes to DTC instead of directly to you; · make it difficult for you to pledge your notes if physical certificates are required by the party demanding the pledge; and · hinder your ability to resell your notes because some investors may be unwilling to buy securities that are not in physical form. Risks Related to Our Company We have a large amount of debt and other liabilities and our business and financial position may be adversely affected if we will not be able to timely fulfill our debt obligations and other liabilities. There is no assurance that we will be able to obtain sufficient funding sources in a timely manner to allow us to re-finance it and/or repay our debt obligations and other liabilities. Our debt par value as of March 31, 2014 was approximately $126 million, comprised of approximately $ 49 million par value of debentures due June 2015, $58 million par value of debentures convertible into Tower’s ordinary shares due December 2018, unless converted earlier, and approximately $19 million borrowing under the Wells Fargo line of credit. Carrying such a large amount ofdebt and other liabilities may have significant negative consequences, including: · requiring the use of a substantial portion of our cash to service our indebtedness rather than investing our cash to explore M&A activities, explore business growth direction and fund our growth plans, working capital and capital expenditures; · increasing our vulnerability to general adverse economic and industry conditions; · limiting our ability to obtain additional financing; · limiting our flexibility in planning for, or reacting to, changes in our business and the industry in which we compete; · placing us at a competitive disadvantage with respect to less leveraged competitors and competitors that have better access to capital resources; · affecting our ability to make interest payments and other required debt service on our debt; · enforcement by the lenders under the Wells Fargo line of credit of their liens against our assets in the event of default; and/or · limiting ourability to fulfill our debt obligations and other liabilities. In order to serve our debt and other cash needs, in addition to cash on hand and cash flow from operating activities ,we continue to explore measures to obtain funds from additional sources, including debt and/ or equity restructuring and/ or re-financing, sale of new securities, sale of other assets, intellectual property licensing, as well as additional financing alternatives. 6 Our ability to make payments on, or repay or refinance, our debt and to fund capital expenditures, working capital and other cash needs will depend largely upon our future operating performance, our ability to refinance the debt and our ability to drawdown additional funds, if required, from Wells Fargo. Our future operating performance, to a certain extent, is subject to general economic conditions, financial market, competitive, legislative, regulatory and other factors that are beyond our control. However, there is no assurance that our business will generate sufficient cash flow from operations or we will be able to obtain sufficient funding, if at all, from the financing sources detailed above in a timely manner (or on commercially reasonable terms) in order to allow us to cover our ongoing fixed costs, capital expenditure costs and other liabilities and obligations, fully or partially repay our short term and long term debt in a timely manner and fund our growth plans and working capital needs. In December 2013, we entered into an agreement with Wells Fargo Capital Finance, part of Wells Fargo & Company (“Wells Fargo”), for a five-year secured asset-based revolving credit line in the total amount of up to $70 million maturing in December 2018 (the “Credit Line Agreement”). Loans under the Credit Line Agreementbear interest at a rate equal to, at lender’s option, either the lender’s prime rate plus a margin ranging from 0.50% to 1.0% or the LIBOR rate plus a margin ranging from 1.75% to 2.25% per annum. The outstanding borrowing availability varies from time to time based on the levels of the Company's eligible accounts receivable, eligible equipment, eligible inventories and other terms and conditions described in the Credit Line Agreement. The Credit Line Agreement is secured by the assets of the Company. The Loan Agreement contains customary covenants and other terms, including covenants, as well as customary events of default. If we default on payment of the notes at maturity, such default would trigger a cross default under the Wells Fargo line of credit, which would permit the lenders to accelerate the obligations thereunder, potentially requiring us to repay or refinance the Wells Fargo credit line.There is no assurance that we will be able to obtain sufficient funding from the financing sources detailed above or other sources in a timely manner to allow us to fully or partially repay our debt. In March 2014, we entered into an exchange agreement with certain holders according to which we issued approximately $48 million new unsecured 8% convertible senior notes due December 2018 (the “2014 Notes”) in exchange for approximately $45 million in aggregate principal amount of the notes due June 2015, thereby reducing the aggregate principal amount of the notes due June 2015 outstanding from approximately $94 million to approximately $49 million. In addition, certain participating holders purchased $10 million principal amount of the 2014 Notes. A default by us on any of our debt contract could have a material adverse effect on our operationsand the interests of our creditors, and may affect our ability to fulfill our debt obligations and other liabilities. If we are unable to manage fluctuations in cash flow, our business, operating results and financial condition may be adversely affected. Our working capital requirements and cash flows are subject to quarterly and yearly fluctuations, depending on a number of factors. If we are unable to manage fluctuations in cash flow, our business, operating results and financial condition may be materially adversely affected. Factors which could lead us to suffer cash flow fluctuations include: · fluctuations in the level of revenues from our operating activities; · fluctuations in the collection of receivables; · the timing and size of payables; 7 · the timing and size of capital expenditures; · ● the repayment schedules of our debt service obligations under our short-term and long-term liabilities; and our ability to fulfill our obligations and meet performance milestones under our debt agreements and foundry agreements. In addition, we may need to devote a significant portion of our operating cash flow to pay principal and interest on our debt. The use of cash to finance our debt could leave us with insufficient funds to adequately finance our operating activities and capital expenditures, which could adversely affect our business. A global recession, unfavorable economic conditions and/or a credit crisis may adversely affect our results and our ability to fulfill our debt obligations and other liabilities. A downturn or a weakness in the semiconductor industry and/or in the global economy and/or in the Company's customer base and/ or customers' products base, may adversely affect the Company’s ability to maintain its customers' existing demand for products, attract new customers and new business to its current fab, increase the utilization rates in its manufacturing facility and maintain it at a high level that would suffice to cover its fixed costs, maintain commercial relationships with its customers, suppliers, and creditors, including its lenders, continue its capacity growth, and improve the Company’s future financial results and position, including its ability toraise funds in the capital markets,and to fulfill its debt obligations and other liabilities, including to refinance its debt and other liabilities and/ or pay them in a timely manner, comprised mainly of bank’ loans and debentures. There is no assurance that such downturn will not occur. The effects of such a downturn may include global decreased demand, downward price pressure, excess inventory and unutilized capacity worldwide, which may negatively impact consumer and customer demand for the Company’s products and the end products of the Company’s customers. Our operating results fluctuate from quarter to quarter which makes it difficult to predict our future performance. Our revenues, expenses and operating results have varied significantly in the past and may fluctuate significantly from quarter to quarter in the future due to a number of factors, many of which are beyond our control. These factors include, among others: · The cyclical nature of the semiconductor industry and the volatility of the markets served by our customers; · Changes in the economic conditions of geographical regions where our customers and their markets are located; · Shifts by integrated device manufacturers and customers between internal and outsourced production; · Inventory and supply chain management of our customers; · The loss of a key customer, postponement of an order from a key customer or the rescheduling or cancellation of large orders; · The occurrence of accounts receivable write-offs, failure of a key customer to pay accounts receivable in a timely manner or the financial condition of our customers; · The rescheduling or cancellation of planned capital expenditures; 8 · Our ability to satisfy our customers’ demand for quality and timely production; · The timing and volume of orders relative to our available production capacity; · Our ability to obtain raw materials and equipment on a timely and cost-effective basis; · Price erosion in the industry; · Environmental events or industrial accidents such as fire or explosions; · Our susceptibility to intellectual property rights disputes; · Our ability to maintain existing partners and to enter into new partnerships and technology and supply alliances on mutually beneficial terms; · Interest, price index and currency rate fluctuations that were not hedged; · Technological changes and short product life cycles; · Timing for the design and the qualification of new products; · Increase in the fair value of our bank loans and debentures; and · Changes in accounting rules affecting our results. Furthermore, integrated device manufacturers continue to design and manufacture integrated circuits in their own fabrication facilities. There is a possibility that in certain periods or under certain circumstances such as low demand, they will choose to manufacture their products in their facilities instead of manufacturing products at external foundries.If our customers will choose to manufacture internally rather than manufacture at our facilities, our business may be negatively impacted. Due to the factors noted above and other risks discussed in this section, many of which are beyond our control, investors should not rely on quarter-to-quarter comparisons to predict our future performance. Unfavorable changes in any of the above factors may seriously harm our Company, including our operating results, financial condition and ability to maintain our operations. The lack of a significant backlog resulting from our customers not placing purchase orders far in advance makes it difficult for us to forecast our revenues in future periods. Our customers generally do not place purchase orders far in advance, partly due to the cyclical nature of the semiconductor industry. As a result, we do not typically operate with any significant backlog. The lack of a significant backlog makes it difficult for us to forecast our revenues in future periods. Moreover, since our expense levels are based in part on our expectations of future revenues, we may be unable to adjust costs in a timely manner to compensate for revenue shortfalls. We expect that in the future, our revenues in any quarter will continue to be substantially dependent upon purchase orders received in that quarter and in the immediately preceding quarter. We cannot assure you that any of our customers will continue to place orders with us in the future at the same levels as in prior periods. If orders received from our customers differ adversely from our expectations with respect to the product, volume, price or other items, our operating results and financial condition may be adversely affected. 9 We occasionally manufacture wafers based on forecasted demand, rather than actual orders from customers. If our forecasted demand exceeds actual demand, we may have obsolete inventory, which could have a negative impact on our results of operations. We generally do not manufacture wafers unless we receive a customer purchase order. On occasion, we may produce wafers in excess of customer orders based on forecasted customer demand, because we may forecast future excess demand or because of future capacity constraints. If we manufacture more wafers than are actually ordered by customers, we may be left with excess inventory that may ultimately become obsolete and must be scrapped when it cannot be sold. Significant amounts of obsolete inventory could have a negative impact on our results of operations. As is common in our industry, a large portion of our total costs is comprised of fixed costs associated mainly with our manufacturing facilities and we have a history of operating losses. Our business may be adversely affected if we are unable to operate our facilities at high enough utilization rates sufficient to reach revenue levels that would cover our fixed costs, reduce our losses and allow us to be profitable. As is common in our industry, a large portion of our total costs is comprised of fixed costs, associated mainly with our manufacturing facility, while our variable costs are relatively small. Therefore, during periods when our fabrication manufactures at high utilization rates, we are able to cover our costs.However, at times when the utilization rate is low, the reduced revenues may not cover all of the costs since a large portion of them are fixed costs and remain constant, irrespective of the fact that less wafers were manufactured. In addition, depreciation costs in our industry are high, which has resulted in our operating at a GAAP loss for the last number of years. If customer demand for our products does not increase, we may not be able to operate our facility consistently at high utilization rates, whichmay not enable us to fully cover all of our costs, achieve and maintain operating profits or achieve net profits.In addition, we may be unable to generate enough cash from operations that would cover our fixed costs, capital expenditures, liabilities and debt payments as well as reduce our losses. We cannot assure that we will be profitable on a quarterly or annual basis in the future. Our sales cycles are typically long and orders received may not meet our expectations, which may adversely affect our operating results. Our sales cycles, which we measure from first contact with a customer to first shipment of a product ordered by the customer, vary substantially and may last as long as two years or more, particularly for new technologies. In addition, even after we make initial shipments of prototype products, it may take several more months to reach full production of the product. As a result of these long sales cycles, we may be required to invest substantial time and incur significant time and incure significant expenses in advance of the receipt of any product order and related revenue. If orders ultimately received significantly differ from our expectations,we will have excess capacity that we may not be able to fill within a short period of time, resulting in lower utilization of our facility. We may have to reduce prices in order to try to sell more wafers in order to utilize the excess capacity which may adversely affect our operating results, financial condition and ability to maintain our operations.In addition to the revenue loss, we may have difficulty adjusting our costs to align with the lower revenue since a large portion of our cost is fixed costs as common in our industry, which could harm our financial results. Demand for our foundry services is dependent on the demand in our customers’ end markets. A decrease in demand for, or selling prices of, products that contain semiconductors may decrease the demand for our services and products and reduce our margins. Our customers generally use the semiconductors produced in our fab in a wide variety of applications. We derive a significant percentage of our operating revenues from customers who use our manufacturing services to make semiconductors for communication devices, consumer electronics, PCs and otherelectronic devices. Any significant decrease in the demand for these devices or products may decrease the demand for our services and products. In addition, if the average selling prices of communication devices, consumer electronics, PCs or other electronic devices decline significantly, we may be pressured to further reduce our selling prices, which may reduce our revenues and may reduce our margins significantly. As demonstrated by downturns in demand for high technology products in the past, market conditions can change rapidly, without apparent warning or advance notice. In such instances, our customers may experience inventory buildup and/or difficulties in selling their products and, in turn, may reduce or cancel orders for wafers from us. The timing, severity and recovery of these downturns cannot be predicted accurately or at all. When they occur, our business and profitability may suffer. 10 In order for demand for our wafer fabrication services to increase, the markets for the end products utilizing the integrated circutes that we manufacture must develop and expand. Because our services may be used in many new applications, it is difficult to forecast demand. If demand is lower than expected, we may have excess capacity, which may adversely affect our financial results. If demand is higher than expected, we may be unable to fill all of the orders we receive, which may result in the loss of customers and revenue. The cyclical nature of the semiconductor industry and any resulting periodic overcapacity may lead to erosion of sale prices, maymake our business and operating results particularly vulnerable to economic downturns, and may reduce our revenues, earnings and margins. The semiconductor industry has historically been highly cyclical and subject to significant and often rapid increases and decreases in product demand. Traditionally, companies in the semiconductor industry have expanded aggressively during periods of decreased demand in order to have the capacity needed to meet expected demand in future upturns, including through acquiring additional manufacturing facilities. If actual demand does not increase or declines, or if companies in the industry expand too aggressively, the industry may experience a period in which industry-wide capacity exceeds demand. This could result in overcapacity and excess inventories, leading to rapid erosion of average sale prices, as well as to underutilization of manufacturing facilities that as a result are unable to cover their fixed costs and other liabilities, potentially leading to such facilities to cease their operations. The prices that we can charge our customers for our services are significantly related to the overall worldwide supply of integrated circuits and semiconductor products. The overall supply of semiconductor products is based in part on the capacity of other companies, which is outside of our control. In periods of overcapacity, despite the fact that we utilize niche technologies and manufacture specialty products, we may have to lower the prices we charge our customers for our services which may reduce our margins and weaken our financial condition and results of operations. We cannot give an assurance that an increase in the demand for foundry services in the future will not lead to under-capacity, which could result in the loss of customers and materially adversely affect our revenues, earnings and margins. Analysts believe that such patterns may repeat in the future. The overcapacity, under-utilization and downward price pressure characteristic of a downturn in the semiconductor market and/or in the global economy, such as experienced several times in the past, may negatively impact consumer and customer demand for the Company’s products, the end products of the Company’s customers and the financial markets, which may affect our ability to raise funds and/or re-structure and/or re-finance our debt and/or service our other liabilities. If we do not maintain our current customers and attract additional customers, our business may be adversely affected. Loss or cancellation of business from, or decreases in the sales volume or sales prices to, our significant customers, or our failure to replace loss business with new customers, could seriously harm our financial results, revenue and business. Because the sales cycle for our services typically exceeds one year, if our customers order significantly fewer wafers than forecasted or if we lose customers,we will have excess capacity that we may not be able to fill within a short period of time, resulting in lower utilization of our facilities. We may have to reduce prices in order to try to sell more wafers and attract additional customers in order to utilize the excess capacity. In addition to the revenue loss that could result from unused capacity or lower sales prices, we might have difficulty adjusting our costs to reflect the lower revenue in a timely manner, which could harm our financial results. Collectively, our top two customers accounted for 40% of our revenues in the three months ended March 31, 2014. We expect to continue to receive a significant portion of our revenue from a limited number of customers for the foreseeable future.The loss of any one of these customers, whether due to insolvency, their unwillingness or inability to perform their obligations under their respective relationships with us, or if we are not able to renew on commercially reasonable terms any of their respective arrangements with us, may materially and negatively impact our overall business and our consolidated financial position and financial results. 11 If we do not maintain and develop our technology processes and services, we will lose customers and may be unable to attract new ones. The semiconductor market is characterized by rapid change, including the following: · rapid technological developments; · evolving industry standards; · changes in customer and product end user requirements; · frequent new product introductions and enhancements; and · short product life cycles with declining prices as products mature. Our ability to maintain our current customer base and attract new customers is dependent in part on our ability to continuously develop and introduce to production advanced specialized manufacturing process technologies and purchase the appropriate equipment. If we are unable to successfully develop and introduce these processes to production in a timely manner or at all, or if we are unable to purchase the appropriate equipment required for such processes, we may be unable to maintain our current customer base and may be unable to attract new customers. The semiconductor foundry business is highly competitive; our competitors may have competitive advantages over us andour results of operations may be adversely affected if we do not successfully compete in the industry. The semiconductor foundry industry is highly competitive. We compete with more than ten independent dedicated foundries, the majority of which are located in Asia-Pacific, including foundries based in Taiwan, China, Korea and Malaysia, and with over 20 integrated semiconductor and end-product manufacturers that allocate a portion of their manufacturing capacity to foundry operations. The foundries with which we compete benefit from their close proximity to other companies involved in the design and manufacture of integrated circuits. As our competitors continue to increase their manufacturing capacity, there could be an increase in specialty semiconductor capacity. As specialty capacity increases there may be more competition and pricing pressure on our services, which may result in underutilization of our capacity, decrease of our profit margins, reducedearnings or increased losses. In addition, some semiconductor companies have advanced their CMOS designs to 65 nanometer or smaller geometries. These smaller geometries may provide the customer with performance and integration features that may be comparable to, or exceed, features offered by our specialty process technologies. The smaller geometriesmay also be more cost-effective at higher production volumes for certain applications, such as when a large amount of digital content is required in a mixed-signal semiconductor and less analog content is required. Our specialty processes will therefore compete with these processes and some of our potential and existing customers could elect to design these advanced CMOS processes into their next generation products. We are not currently capable, and do not currently plan to become capable, of providing CMOS processes at these smaller geometries. If our potential or existing customers choose to design their products using these advanced CMOS processes, our business may be negatively impacted. 12 In addition, many of our competitors may have one or more of the following competitive advantages over us: · greater manufacturing capacity; · geographically diversified and more advanced manufacturing facilities; · more advanced technological capabilities; · a more diverse and established customer base; · greater financial, marketing, distribution and other resources; · a better cost structure; and/or · better operational performance in cycle time and yields. If we do not compete effectively, our business and results of operations may be adversely affected. If we experience difficulty in achieving acceptable device yields, product performance and delivery times as a result of manufacturing problems, our business could be seriously harmed. The process technology for the manufacture of semiconductor wafers is highly complex, requires advanced and costly equipment and is constantly being modified in an effort to improve device yields, product performance and delivery times. Microscopic impurities such as dust and other contaminants, difficulties in the production process, defects in the key materials and tools used to manufacture a wafer and other factors can cause wafers to be rejected or individual semiconductors on specific wafers to be non-functional. We may experience difficulty achieving acceptable device yields, product performance and product delivery times in the future as a result of manufacturing problems. Although we have been enhancing our manufacturing capabilities and efficiency, from time to time we have experienced production difficulties that have caused delivery delays and quality control problems, as is common in the semiconductor industry. In the past we have encountered the following problems: · difficulties in upgrading or expanding existing facilities; · unexpected breakdowns in our manufacturing equipment and/or related facility systems; · changing or upgrading our process technologies; · raw materials shortages and impurities; and · delays in delivery and shortages of spare parts and in maintenance of our equipment. Should these problems repeat, we may suffer delays in delivery and/or loss of reputation, business and revenues. Any of these problems could seriously harm our operating results, financial condition and ability to maintain our operations. 13 If we are unable to purchase equipment and raw materials, we may not be able to manufacture our products in a timely fashion, which may result in a loss of existing and potential new customers. To increase the production capability of our facility and to maintain the quality of production in our facility, we must procure additional equipment. In periods of high market demand, the lead times from order to delivery of manufacturing equipment could be as long as 12 to 18 months. In addition, our manufacturing processes use many raw materials, including silicon wafers, chemicals, gases and various metals, and require large amounts of fresh water and electricity. Manufacturing equipment and raw materials generally are available from several suppliers. In several instances, however, we purchase equipment and raw materials from a single source. Shortages in supplies of manufacturing equipment and raw materials could occur due to an interruption of supply or increased industry demand. Any such shortages could result in production delays that could result in a loss of existing and potential new customers whichmay have a material adverse effect on our business and financial condition. We depend on intellectual property rights of third parties and failure to maintain or acquire licenses could harm our business. We depend on third party intellectual property in order for us to provide certain foundry services and design support to our customers. If problems or delays arise with respect to the timely development, quality and provision of such intellectual property to us, the design and production of our customers’ products could be delayed, resulting in underutilization of our capacity. If any of our intellectual property vendors goes out of business, liquidates, merges with, or is acquired by, another company that discontinues the vendor’s previous line of business, or if we fail to maintain or acquire licenses to such intellectual property for any other reason, our business may be adversely affected. In addition, license fees and royalties payable under these agreements may impact our margins and operating results. Failure to comply with the intellectual property rights of third parties or to defend our intellectual property rights could harm our business. Our ability to compete successfully depends on our ability to operate without infringing on the proprietary rights of others and defending our intellectual property rights. Because of the complexity of the technologies used and the multitude of patents, copyrights and other overlapping intellectual property rights, it is often difficult for semiconductor companies to determine infringement. Therefore, the semiconductor industry is characterized by frequent litigation regarding patents, trade secrets and other intellectual property rights.We have been subject to intellectual property claims from time to time, some of which have been resolved through license agreements, the terms of which have not had a material effect on our business. From time to time, we are a party to litigation matters incidental to the conduct of our business.Because of the nature of the industry, we may continue to be a party to infringement claims in the future. In the event any third party were to assert infringement claims against us or our customers, we may have to consider alternatives including, but not limited to: · negotiating cross-license agreements; · seeking to acquire licenses to the allegedly infringed patents, which may not be available on commercially reasonable terms, if at all; · discontinuing use of certain process technologies, architectures, or designs, which could cause us to stop manufacturing certain integrated circuits if we were unable to design around the allegedly infringed patents; · fighting the matter in court and paying substantial monetary damages in the event we lose; or · seeking to develop non-infringing technologies, which may not be feasible. Any one or several of these alternatives could place substantial financial and administrative burdens on us and hinder our business. Litigation, which could result in substantial costs to us and diversion of our resources, may also be necessary to enforce our patents or other intellectual property rights or to defend us or our customers against claimed infringement of the rights of others. If we fail to obtain certain licenses or if litigation relating to alleged patent infringement or other intellectual property matters occurs, it could prevent us from manufacturing particular products or applying particular technologies, which could reduce our opportunities to generate revenues. 14 As of March 31, 2014 we had 164 patents in force. We intend to continue to file patent applications when appropriate. The process of seeking patent protection may take a long time and be expensive. We cannot assure you that patents will be issued from pending or future applications or that, if patents are issued, they will not be challenged, invalidated or circumvented or that the rights granted under the patents will provide us with meaningful protection or any commercial advantage. In addition, we cannot assure you that other countries in which we market our services and products will protect our intellectual property rights to the same extent as the United States. Further, we cannot assure you that we will at all times enforce our patents or other intellectual property rights or that courts will uphold our intellectual property rights, or enforce the contractual arrangements that we have entered into to protect our proprietary technology, which could reduce our opportunities to generate revenues. Effective intellectual property enforcement may be unavailable or limited in some foreign countries. It may be difficult for us to protect our intellectual property from misuse or infringement by other companies in these countries. Our inability to enforce our intellectual property rights in some countries may harm our business and results of operations. We could be seriously harmed by failure to comply with environmental regulations. Our business is subject to a variety of federal, state and local laws and governmental regulations relating to the use, discharge and disposal of toxic or otherwise hazardous materials used in our production processes. If we fail to use, discharge or dispose of hazardous materials appropriately, or if applicable environmental laws or regulations change in the future, we could be subject to substantial liability or could be required to suspend or adversely modify our manufacturing operations. We are subject to the risk of loss due to fire because the materials we use in our manufacturing processes are highly flammable. We use highly flammable materials such as silane and hydrogen in our manufacturing processes and are therefore subject to the risk of loss arising from fires. The risk of fire associated with these materials cannot be completely eliminated. Although we maintain insurance policies to reduce potential losses that may be caused by fire, including business interruption insurance, our insurance coverage may not be sufficient to cover all of our potential losses due to a fire. If our fab were to be damaged or cease operations as a result of a fire, and if our insurance proves to be inadequate, it may reduce our manufacturing capacity and revenues. In addition, a power outage, even of very limited duration, caused by a fire may result in a loss of wafers in production, deterioration in our fab yield and substantial downtime to reset equipment before resuming production. Possible product returns could harm our business. Products manufactured by us may be returned within specified periods if they are defective or otherwise fail to meet customers’ prior agreed upon specifications. Although product returns have historically been less than 1% of revenues, future product returns in excess of established provisions, if any, may have an adverse effect on our business and financial condition. We are subject to risks related to our international operations. We have generatedsubstantial revenue from customers located in Asia-Pacific and in Europe. Because of our international operations, we are vulnerable to the following risks: · we price our products primarily in US dollars; if the Euro, Yen or other currencies weaken relative to the US dollar, our products may be relatively more expensive in these regions, which could result in a decrease in our revenue; 15 · the burdens and costs of compliance with foreign government regulation, as well as compliance with a variety of foreign laws; · general geopolitical risks such as political and economic instability, international terrorism, potential hostilities and changes in diplomatic and trade relationships; · natural disasters affecting the countries in which we conduct our business; · imposition of regulatory requirements, tariffs, import and export restrictions and other trade barriers and restrictions including the timing and availability of export licenses and permits; · adverse tax rules and regulations; · weak protection of our intellectual property rights; · delays in product shipments due to local customs restrictions; · laws and business practices favoring local companies; · difficulties in collecting accounts receivable; and · difficulties and costs of staffing and managing foreign operations. In addition, the United States and foreign countries may implement quotas, duties, taxes or other charges or restrictions upon the importation or exportation of our products, leading to a reduction in sales and profitability in that country. The geographical distance between the United States, Asia and Europe also creates a number of logistical and communication challenges. We cannot assure you that we will not experience any serious harm in connection with our international operations. Our business could suffer if we are unable to retain and recruit qualified personnel. We depend on the continued services of our executive officers, senior managers and skilled technical and other personnel. Our business could suffer if we lose the services of some of these personnel due to resignation, medical absence, illness or other reasons, and we cannot find and integrate adequate replacement personnel into our senior management,business or operations in a timely manner. We seek to recruit highly qualified personnel and there is intense competition for the services of these personnel in the semiconductor industry. Competition for personnel may increase significantly in the future as new fabless semiconductor companies as well as new semiconductor manufacturing facilities are established. Our ability to retain existing personnel and attract new personnel is in part dependent on the compensation packages we offer. As demand for qualified personnel increases, we may be forced to increase the compensation levels and to adjust the cash, equity and other components of compensation we offer our personnel. 16 Our business plan is premised on the increasing use of outsourced foundry services by both fabless semiconductor companies and integrated device manufacturers for the production of semiconductors using specialty process technologies. Our business may not be successful if this trend does not continue to develop in the manner we expect. We operate as an independent semiconductor foundry focused primarily on specialty process technologies. Our business model assumes that demand for these processes within the semiconductor industry will grow and will follow the broader trend towards outsourcing foundry operations. Although the use of foundries is established and growing for standard CMOS processes, the use of outsourced foundry services for specialty process technologies is less common and may never develop into a significant part of the semiconductor industry. If fabless companies and vertically integrated device manufacturers choose not to access independent specialty foundry capacity, the manufacture of specialty process technologies may not follow the trend of standard CMOS processes. If the broader trend to outsourced foundry services does not prove applicable to the specialty process technologies that we are focused on, our business, results of operations and cash flow may be harmed. If we are unable to continue transitioning our product mix from standard CMOS process technologies to specialty process technologies, our business and results of operations may be harmed. Since Jazz Semiconductor’s separation from Conexant, it has focused its research and development and marketing efforts primarily on specialty process technologies and adding new customers in the specialty field. These specialty process technologies include advanced analog, radio frequency, high voltage, bipolar and silicon germanium bipolar CMOS processes and double-diffused metal oxide semiconductor processes. To be competitive, reduce our dependence on standard process technologies and successfully implement our business plan, we will need to continue to derive a significant percentage of our revenues from specialty process technologies. In order to expand and diversify our customer base, we need to identify and attract customers who will use the specialty process technologies we provide. We cannot assure you that demand for our specialty process technologies will increase or that we will be able to attract customers who use them. In addition, because we intend to continue to focus on specialty process technologies, we do not plan to invest in the research and development of more advanced standard CMOS processes. As standard CMOS process technologies continue to advance, we will not remain competitive in these process technologies. If Jazz’s current customers switch to another foundry for standard CMOS process technologies and we are unable to increase our revenues from our specialty process technologies, Jazz’s business, results of operations and cash flows may be harmed. Our historical financial performance may not be indicative of our future results. Since Jazz Semiconductor’s inception, a large percentage of its revenues have primarily been derived from products manufactured using standard CMOS processes that are no longer the focus of its business. As customers design their next generation products for smaller geometry CMOS processes, they may look to other foundries to provide their requisite manufacturing capacity. As a result, we may not continue to generate the same level of revenues from our standard CMOS processes in the future as it shifts our focus and operations to our more specialized processes: advanced analog, radio frequency, high voltage, bipolar and silicon germanium bipolar CMOS processes and double-diffused metal oxide semiconductor processes. If our potential or existing customers design their products using smaller geometry CMOS processes at other foundries, and we are unable to increase the revenues we derive from our specialty process technologies, our business, results of operations and cash flows may be harmed. Failure to comply with existing or future governmental regulations by us, our manufacturing suppliers or our customers could reduce our sales, increase our manufacturing costs or require design modifications. The semiconductors we produce and the export of technologies used in our manufacturing processes may be subject to U.S. export control and other regulations as well as various standards established by authorities in other countries. Failure to comply with existing or evolving U.S. or foreign governmental regulation or to obtain timely domestic or foreign regulatory approvals or certificates could materially harm our business by reducing our sales, requiring modifications to our processes that we license to our foreign third parties, or requiring extensive modifications that may be too expensive to our customers’ products. Neither we nor our customers may export products using or incorporating controlled technology without obtaining an export license. In addition, when we face excess demand, we may be dependent on our manufacturing suppliers in China for a significant portion of our planned manufacturing capacity, and export licenses may be required in order for us to transfer technology related to our manufacturing processes to our foreign manufacturing suppliers. These restrictions may make foreign competitors facing less stringent controls on their processes and their customers’ products more competitive in the global market than we or our customers. The U.S. government may not approve any pending or future export license requests. In addition, the list of products and countries for which export approval is required, and the regulatory policies with respect thereto, could be revised from time to time. Governmental restrictions may make foreign competitors facing less stringent controls on their processes and their customers’ products more competitive in the global market than us or our customers. 17 We could also be adversely impacted by continued instability or negative impact on economic growth resulting from the possibility that U.S. lawmakers may fail to pass legislation to avoid mandatory government spending restrictions and/or raise the federal debt ceiling. A significant portion of our workforce is unionized, and our operations may be adversely affected by work stoppages, strikes or other collective actions which may disrupt our production and adversely affect the yield of our fab. A significant portion of our employees at our Newport Beach, California fab are represented by a union and covered by a collective bargaining agreement that is scheduled to expire in 2015.We cannot predict the effect that continued union representation or future organizational activities will have on our business. We cannot assure you that we will not experience a material work stoppage, strike or other collective action in the future, which may disrupt our production and adversely affect our customer relations and operational results. If we are unable to collaborate successfully with electronic design automation vendors and third-party design service companies to meet our customers’ design needs, our business could be harmed. We have established relationships with electronic design automation vendors and third-party design service companies. We work together with these vendors to develop complete design kits that our customers can use to meet their design needs using our process technologies. Our ability to meet our customers’ design needs successfully depends on the availability and quality of the relevant services, tools and technologies provided by electronic design automation vendors and design service providers, and on whether Jazz, together with these providers, is able to meet customers’ schedule and budget requirements. Difficulties or delays in these areas may adversely affect our ability to meet our customers’ needs, and thereby harm our business. If the integrated circuits we manufacture are integrated intodefective products, we may be subject to product liability or other claims and our reputation could be harmed. Our customers integrate our custom integrated circuits into their products which they then sell to end users. If these products are used in defective or malfunctioning products, we may be subject to product liability claims, as well as possible recalls, safety alerts or advisory notices relating to the product. We cannot assure you that our insurance policies will cover specific product liability issues or that they will be adequate to satisfy claims made against Jazz in the future. Also, we may be unable to obtain insurance in the future at satisfactory rates, in adequate amounts, or at all. Product liability claims or product recalls in the future, regardless of their ultimate outcome, could have a material adverse effect on our business, reputation, financial condition and on our ability to attract and retain customers. Our production yields and business could be significantly harmed by natural disasters, particularly earthquakes. Our Newport Beach, California fab is located in southern California, a region known for seismic activity.Due to the complex and delicate nature of our manufacturing processes, our facilities are particularly sensitive to the effects of vibrations associated with even minor earthquakes. Our business operations depend on our ability to maintain and protect our facilities, computer systems and personnel. We cannot be certain that precautions we have taken to seismically upgrade our fab will be adequate to protect our facilities in the event of a major earthquake, and any resulting damage could seriously disrupt our production and result in reduced revenues. In addition, since we have been able to achieve only a partial and limited insurance coverage from any loss that may be incurred as a result of earthquakes, any such loss exceeding our insurance coverage will have a material adverse effect on our business and financial position. 18 Climate change may negatively affect our business. There is increasing concern that climate change is occurring and may have dramatic effects on human activity if noaggressive remediation steps are taken. Public expectations with respect toreductions in greenhouse gas emissions may result in increased energy, transportation and raw material costs. Scientific examination of, political attention to and rules and regulations on issues surrounding the existence and extent of climate change may result in increased production costs due to increase in the prices of energy and introduction of energy or carbon tax. A variety of regulatory developments have been introduced that focus on restricting or managing emissions of carbon dioxide, methane and other greenhouse gases. Enterprises may need to purchase new equipment at higher costs or raw materials with lower carbon footprints. These developments and further legislation that is likely to be enacted may adversely affect our operations. Changes in environmental regulations, such as those on the use of per fluorinated compounds, may increase our production costs, which may adversely affect our results of operation and financial condition. In addition, more frequent droughts and floods, extreme weather conditions and rising sea levels may occur due to climate change. For example, transportation suspension caused by extreme weather conditions may harm the distribution of our products. We cannot predict the economic impact, if any, of disasters or climate change. Compliance with the US Conflict Minerals Law may affect our ability or the ability of our suppliers to purchase raw materials at an effective cost. Many industries rely on materials which are subject to regulation concerning certain minerals sourced from the Democratic Republic of Congo ("DRC") or adjoining countries, which include Sudan, Uganda, Rwanda, Burundi, United Republic of Tanzania, Zambia, Angola, Congo, and Central African Republic. These minerals are commonly referred to as conflict minerals. Conflict minerals which may be used in our industry or by our suppliers include Columbite-tantalite (derivative of tantalum [Ta]), Cassiterite (derivative of tin [Sn]), gold [Au], Wolframite (derivative of tungsten [W]), and Cobalt [Co]. The SEC adopted annual disclosure and reporting requirements with respect to use of conflict minerals mined from the DRC and adjoining countries in their products. There may also be costs associated with complying with these disclosure requirements, including for diligence to determine the sources of conflict minerals used in our products and other potential changes to products, processes or sources of supply as a consequence of such verification activities. Although we expect that we and our vendors will be able to comply with the requirements, there can be no guarantee that we will be able to gather all the information required from our vendors. In addition, there is increasing public sentiment that companies should avoid using conflict materials from the DRC and adjoining countries. Although we believe our suppliers do not rely on such conflict materials, there can be no guarantee that we will continue to be able to obtain adequate supplies of materials needed in our production from supply chains outside the DRC and adjoining countries. A failure to obtain necessary information or to maintain adequate supplies of materials from supply chains outside the DRC and adjoining countries may delay our production, increasing the risk of losing customers and business. Our production may be interrupted if it cannot maintain sufficient sources of fresh water and electricity. The semiconductor manufacturing process requires extensive amounts of fresh water and a stable source of electricity. Droughts, pipeline interruptions, power interruptions, electricity shortages or government intervention, particularly in the form of rationing, are factors that could restrict our access to these utilities in the area in which our fab is located. In particular, our Newport Beach, California fab is located in an area that is susceptible to water and electricity shortages. If there is an insufficient supply of fresh water or electricity to satisfy our requirements, it may need to limit or delay our production, which could adversely affect our business and operating results. Increases in utility costs would also increase our operating expenses. In addition, a power outage, even of very limited duration, could result in a loss of wafers in production, deterioration in our fab yield and substantial downtime to reset equipment before resuming production. 19 Construction activities could limit or delay our production, which could adversely affect our business and operating results. We lease our fabrication facilities and headquarters under lease contracts that may be extended until 2027, through the exercise of options at our sole discretion to extend the lease periods from 2017 to 2022 and from 2022 to 2027. In 2010, the properties were sold by Conexant to Uptown, a joint venture consisting of a fund controlled by New York-based DRA Advisors LLC and an affiliate of the Shopoff Group, a real estate investment firm based in Irvine, California.In connection with the sale, we negotiated amendments to our operating leases that confirm our ability to remain in the fabrication facilities through 2027 as described above. In the amendments to our leases, we secured various contractual safeguards designed to limit and mitigate any adverse impact of construction activities on our fabrication operations.Although we do not anticipate a material adverse impact to our operations, it is possible that construction activities adjacent to our fabrication facility could result in temporary reductions or interruptions in the supply of utilities to the property and that a portion or all of the fabrication facility may need to be idled temporarily during development. If construction activities limit or interrupt the supply of water, gas or electricity to our fabrication facility or cause significant vibrations or other disruptions, it could limit or delay our production, which could adversely affect our business and operating results. In addition, an unplanned power outage caused by construction activities, even of very limited duration, could result in a loss of wafers in production, deterioration in our fab yield and substantial downtime to reset equipment before resuming production. In relation to the amendment to the lease contract, we may incur substantial costs in order to reach required noise mitigation which may affect our results. 20 RATIO OF EARNINGS TO FIXED CHARGES Our ratio of earnings to fixed charges in accordance with US GAAP for the periods presented are as follows: Three Months Ended March 31, 2014 Year Ended December 31, 2013 Year Ended December 31, 2012 Year Ended December 31, 2011 Year Ended December 31, 2010 Year Ended December 31, 2009 Ratio of earnings to fixed charges (1
